6684326
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered. Claims 1-14 and 21-26 are currently pending in the application; Claims 1, 9, and 21 are newly amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 11,213,082).
Regarding Claim 1, Yang teaches a sports garment (13) comprising: a textile forming a plurality of compression zones (301, 302, 303, 304, 305, 306, 307) (col. 11, ll. 48-49, “tank top compression garment 13 of figs 3a and 3b could comprise 90% to 96% nylon and 4% to 10% elastane,” wherein the nylon and elastane make up the textile), the compression zones comprising: a motion-supporting compression zone (304) configured to apply a first compressive force to a first area of a body (col. 11, ll. 29-30, “the fourth 304 and the fifth 305 fabric portions have a low compression rating 40”), the first compressive force configured to support a motion of the first area of the body (col. 5 ll. 58-61 discloses the low compression region “provides low level support,” which would support motion of the first area of body by allowing for some support while maintaining freedom of movement), wherein the motion-supporting compression zone (304) extends continuously around an entire circumference of an abdominal region of the sports garment, and wherein the motion-supporting compression zone extends over a greater portion of a back of the sports garment than a front of the sports garment by extending up the back of the sports garment to a collar (see annotated Fig.) of the sports garment (13) (figs. 3a and 3b show the motion supporting compression zone extending around an entire circumference of the abdominal region of the sports garment and over more of the back portion (shown in fig. 3b) than a front portion (shown in fig. 3a) by extending to a back of the collar; col. 11, ll. 25-26, “a fourth 304 and a fifth 305 fabric portion disposed about the circumference of the garment 13”); and a body-shaping compression zone (306) configured to apply a second compressive force to a second area of the body (col. 11, ll. 38-40, “the sixth fabric portion 306 has a minimal compression rating 20”), the second compressive force configured to shape the second area of the body (col. 5 ll. 53-56 discloses wherein the minimal compression force of the body-shaping compression zone has “very little compression,” wherein as the zone has some compression, it would shape the second area of the body), wherein a shape of the body-shaping compression zone is configured to contribute to shaping the second area of the body (fig. 3a shows the body-shaping compression zone (304) being shaped to follow the contour of the breast, and therefore is shaped to contribute to the shaping of the second area), wherein the first compressive force is greater than the second compressive force (col. 11, ll. 38-40, “the sixth fabric portion 306 has a minimal compression rating 40, less than the low compression rating 20,” wherein fig. 3a shows the motion-supporting compression zone having the first compressive force (20)).
Regarding Claim 2, Yang teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Yang further teaches wherein the first area (304) of the body comprises at least one of a knee, an elbow, a shoulder, a back, a leg, or an arm (fig. 3b shows the first area (304) comprising the back).
Regarding Claim 3, Yang teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Yang further teaches wherein the second area (306) of the body comprises at least one of an abdominal region, a gluteal region, a waist region, a breast region, an inner thigh, an inner knee, an outer thigh, or a shoulder blade (fig. 3a shows wherein the second area (306) of the body comprises a breast region).
Regarding Claim 4, Yang teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Yang further teaches wherein the sports garment (13) is an outer garment (col. 4 ll. 66-67, “each garment has fashionable appeal so it can be worn on its own,” wherein as the garment can be worn on its own it is considered an outer garment).
Regarding Claim 7, Yang teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Yang further teaches wherein the sports garment (13) comprises at least one of a shirt, pants, shorts, leggings, or swimwear (figs. 3a and 3b show the sports garment (13) being a shirt).
Regarding Claim 8, Yang teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Yang further teaches wherein the sports garment (13) does not include any hardware (figs. 3a and 3b show the sports garment (13) without any hardware).
Claim(s) 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 2014/0148741).
Regarding Claim 9 in view of the indefiniteness as explained above, Moran teaches a sports garment (300) comprising: a first knitted textile comprising a knitting and forming a motion-supporting compression zone (motion supporting compression zone shown by reference character 4 on back view of Fig. 3) configured to support a motion of a first area of a body (paragraph [0065] discloses “directional rib compression fabric 4 for firm compression, which provides a slimming effect and help with caloric burn,” wherein rib is knitted textile and is considered as comprising a knitting, and which supports a motion by increasing efficiency of exercise); a second knitted textile comprising a knitting forming a body-shaping compression zone (body shaping compression zone shown by reference character 3 on front view of Fig. 3) configured to shape a second area of the body (paragraph [0065] discloses “oxford compression fabric 3 which can provide medium compression and provide better bust support,” wherein the oxford compression fabric is a knitted textile and is considered as comprising a knitting, and wherein as the compressive force of the body shaping compression zone supports the breasts, the compressive force therein shapes the second area of the body), wherein a shape of the body-shaping compression zone is configured to contribute to shaping the second area of the body (Fig. 3 front view shows the body shaping compression zone (3) having a shape that follows the contours of the breast and that is curved, therein the shape of the body-shaping compression zone contributes to shaping the second area of the body); and - 34 -2483.4390000a third knitted textile comprising the knitting (reference character 2 in Fig. 3), wherein the knitting comprises a mesh (paragraph [0065], “tank top garment 300 uses six different weaves of increasing compression force: non-directional fine jersey stretch 1; non-directional mesh 2,” wherein mesh is a knitted textile and is considered as comprising a knitting), and wherein the third knitted textile is configured to be disposed at a third area of the body (fig. 3 shows the first (4), second (3), and third (2) knitted textiles are disposed at three different areas of the body), wherein the first knitted textile, the second knitted textile, and the third knitted textile are coupled seamlessly together (paragraph [0064], “tank top garment 300 is constructed without seams from a single piece of synthetic fabric”), wherein the knitting of the first knitted textile comprises a first modified knitting characteristic, the first modified knitting characteristic being one of a type of yarn, a type of knitting stitch, or a density of a knit, and wherein the knitting of the second knitted textile comprises a second modified knitting characteristic, the second modified knitting characteristic being one of a type of yarn, a type of knitting stitch, or a density of the knitting, and being different then the first modified knitting characteristic (paragraph [0065] discloses “tank top garment 300 uses oxford compression fabric 3 which can provide medium compression… tank top garment 300 uses directional rib compression fabric 4 for firm compression,” and further paragraph [0064] discloses “Tank top garment 300 is constructed without seams from a single piece of synthetic fabric, employing different weaves in different areas to create different compression characteristics,” wherein as the first knitted textile (4) and the second knitted textile (3) have different types of knitting stitches (rib vs oxford), the first and second knitted textiles have been modified relative to the knitting to have different first and second modified knitting characteristics, respectively. Further, as the first knitted textile (4), the second knitted textile (3), and third knitted textile (2) are part of the same seamless piece of fabric, the first, second, and third knitted textile have the same knitting. Examiner notes wherein Moran recites different “weaves” rather than knits, however weaves is used as a broad term for different knit types, as rib and jersey are different knit types used in the garment (as recited in paragraph [0065]), and as the garment is made from a seamless textile piece, the rest of the “weaves” are knits as well to allow this to be achieved). 
Regarding Claim 12, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. Moran further teaches wherein the first area of the body comprises at least one of a knee, an elbow, a shoulder, a back, a leg, or an arm (Fig. 3, back view, shows the first area (4) of the body is a back).
Regarding Claim 13, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. Moran further teaches wherein the second area of the body comprises at least one of an abdominal region, a gluteal region, a waist region, a breast region, an inner thigh, an inner knee, an outer thigh, or a shoulder blade (Fig. 3, front view, shows the second area (5) is an abdominal region).
Regarding Claim 14, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. Moran further teaches wherein the sports garment is an outer garment (paragraph [0065] discloses the sports garment is a tank top, which is an outer garment. Further, paragraph [0022] discloses “garments of the present invention can be worn alone,” which meets the requirements of an outer garment as disclosed in paragraph [0046] of the instant specification).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 11213082) in view of Upton et al. (US 2011/0104983).
Regarding Claim 5, Yang teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. 
Yang does not further teach wherein the sports garment is opaque.
Attention is drawn to Upton et al. which teaches an article of apparel. Upton et al. teaches a sports garment (10) comprising a textile (paragraph [0025], discloses “the fabric used to make the bra top 10 is designed to be elastic,” wherein the fabric is obviously a textile). Upton et al. further teaches wherein the sports garment (10) is opaque (paragraph [0026], “the bra top 10 is preferably knitted with a dense knit so that the bra top is opaque”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include the teachings of Upton et al. such that the sports garment is opaque to cover the wearer (paragraph [0028], “the bra top 10 provides advantages to the wearer, which include the ability to cover as much cleavage as she wants”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 11213082) in view of Barnes et al. (US 2016/0353810).
Regarding Claim 6, Yang teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. 
Yang does not teach wherein the textile comprises a half-Milano structure.
Attention is drawn to Barnes et al., which teaches an analogous article of apparel. Barnes et al. teaches a sports garment (fig. 8) comprising: a textile forming two or more compression zones, the compression zones comprising: a first compression zone (4) configured to apply a first compressive force to a first area of a body (paragraph [0094], “wing regions (4) are included which are formed of fabric utilizing yarn including strands which are relatively elastic to allow the hook (6) and eye (5) to be clasped at the back of the wearer by stretching wings (4) which are constructed using double jersey or rib construction,” wherein a relatively elastic textile would obviously have a low compressive force); and a second compression zone (9) configured to apply a second compressive force to a second area of the body (paragraph [0094], “The bra may also include a banded region (9) formed with a ribbed construction of fabric utilizing yarn including strands having medium stretchability,” wherein a textile having medium stretchability would have a medium compressive force). Barnes et al. further teaches wherein the textile comprises a half Milano structure (paragraph [0083], “as to the cup cradle regions, this region needs to provide stability and hence no stretch in length. This zone may be constructed using single jersey, half Milano or full Milano structure”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include the teachings of Barnes et al. such that the textile includes a half Milano knit structure to provide stability to a region of the garment (paragraph [0083], “as to the cup cradle regions, this region needs to provide stability and hence no stretch in length. This zone may be constructed using single jersey, half Milano or full Milano structure”), and further as it is no more than the simple substitution of one knit structure known in the art for another known knit structure that would obtain predictable results (see MPEP § 2143).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2014/0148741) in view of Lutz (US 7546751).
Regarding Claim 10, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. 
Moran does not further teach wherein the first knitted textile, the second knitted textile, and the third knitted textile are coupled together by knitting.
Attention is drawn to Lutz which teaches a sports garment (Fig. 1) comprising: a first knitted textile (3) configured to support a motion of a first area of a body (col. 2 ll. 61-64 discloses “tapes of relatively higher compression 3 extend from the armpits or from the area below the upper arms to the shoulders then crosswise over the back. This arrangement has an uplifting and unburdening effect” which supports the motion of the wearer); a second knitted textile (4) configured to shape a second area of the body (col. 3 ll. 2-4, “the zones of greater compression 4 extend across the lower back region and the abdominal region and serve to shape the figure”); and - 34 -2483.4390000a third knitted textile (2), the third knitted textile configured to be disposed at a third area of the body (Fig. 1 shows the first (3), second (4), and third (2) textiles disposed at different areas of the body), wherein the first knitted textile, the second knitted textile, and the third knitted textile are coupled seamlessly together (col. 1 ll. 28-34, “a garment for the torso or upper part of the body... consisting of a seamless circular-knit... whereby the garment has zones of variable compression, is characterized in that strong compression zones providing greater support are knitted into the garment”). Lutz further teaches wherein the first knitted textile, the second knitted textile, and the third knitted textile are coupled together by knitting (col. 1 ll. 28-34, “a garment for the torso or upper part of the body... consisting of a seamless circular-knit... whereby the garment has zones of variable compression, is characterized in that strong compression zones providing greater support are knitted into the garment,” wherein the zones of variable compression comprise the first, second, and third knitted textiles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moran to include the teachings of Lutz such that the first, second, and third textiles are coupled together by knitting so that the textiles can merge seamlessly into one another (col. 1 ll. 40-42, “ said lamellar compression zone merges into the lower ends of the crosswise compression zones of the back”), especially as Moran teaches the garment being seamless (Moran paragraph [0064], “tank top garment 300 is constructed without seams from a single piece of synthetic fabric”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2014/0148741) in view of Upton et al. (US 2011/0104983).
Regarding Claim 11, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. 
Moran does not further teach wherein the first knitted textile and the second knitted textile are opaque.
Attention is drawn to Upton et al. which teaches an article of apparel. Upton et al. teaches a sports garment (10) comprising a knitted textile (paragraph [0026], discloses “the bra top is preferably knitted,” wherein knitting obviously creates a knitted textile). Upton et al. further teaches wherein the knitted textile is opaque (paragraph [0026], “the bra top 10 is preferably knitted with a dense knit so that the bra top is opaque”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moran to include the teachings of Upton et al. such that the first and second knitted textiles are opaque to cover the wearer (paragraph [0028], “the bra top 10 provides advantages to the wearer, which include the ability to cover as much cleavage as she wants”).
Claim(s) 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2014/0366585 A1) in view of Kennedy (US 2010/0184355 A1).
Regarding Claim 21, Shen et al. teaches a shirt (100) comprising: a plurality of motion-supporting compression zones comprising: an elbow motion-supporting compression zone (see annotated Fig.) disposed at an area of the shirt that corresponds to an elbow of a wearer and configured to apply a compressive force to support a motion of the elbow (annotated figs. show the elbow motion supporting compression zone disposed at the elbow of the shirt and in a low power compression zone (210) (paragraph [0054], “a low-power, low density, lightweight zone (e.g. low-power zone 210)”) which would provide a compression force for supporting a motion of the elbow); an upper back motion-supporting compression zone (see annotated Fig.) disposed at an area of the shirt that corresponds to an upper back of the wearer and configured to apply a compressive force to support a motion of the upper back (annotated figs. show the upper back motion supporting compression zone disposed at the upper back of the shirt and in a low power compression zone (210) (paragraph [0054], “a low-power, low density, lightweight zone (e.g. low-power zone 210)”) which would provide a compression force for supporting a motion of the upper back); and an arm motion-supporting compression zone (see annotated Fig.) disposed at an area of the shirt that corresponds to an arm of the wearer and configured to apply a compressive force to support a motion of the arm (annotated figs. show the arm motion supporting compression zone disposed at the lower arm of the shirt and in a low power compression zone (210) (paragraph [0054], “a low-power, low density, lightweight zone (e.g. low-power zone 210)”) which would provide a compression force for supporting a motion of the arm); a plurality of body-shaping compression zones comprising: a breast body-shaping compression zone (see annotated Fig.) disposed at an area of the shirt that corresponds to a breast of the wearer and configured to apply a compressive force to shape the breast (annotated figs. show the breast body-shaping compression zone disposed at the breast area of the shirt and in a high power compression zone (230) (paragraph [0054], “a high-power, high-density, heavy-weight zone (e.g., high-power zone 230)”) which would provide a compression force to shape the breast); an abdominal body-shaping compression zone (see annotated Fig.) disposed at an area of the shirt that corresponds to abdominals of the wearer and configured to apply a compressive force to shape the abdominals (annotated figs. show the abdominal body-shaping compression zone disposed at the abdominal area of the shirt and in a high power compression zone (230); paragraph [0054], “a high-power, high-density, heavy-weight zone (e.g., high-power zone 230),” which provides a compression force to shape the abdominals) wherein the abdominal body-shaping compression zone extends around the torso (see annotated Fig.) of the shirt from the front of the torso to a back of the torso, and wherein the abdominal body-shaping compression zone  comprises a tapered shape (see annotated Fig.) at the front of the torso of the shirt, the tapered shape extending along a bottom edge of the abdominal body-shaping compression zone (annotated fig. 13B shows the abdominal body-shaping compression zone extending having a width extending from the front to the back of the torso of the shirt and having a tapered shape extending along the bottom edge of the abdominal body shaping compression zone); and a shoulder-blade body-shaping compression zone (see annotated Fig.) disposed at an area of the shirt that corresponds to a shoulder blade of the wearer and configured to apply a compressive force to shape the shoulder blade (annotated figs. show the shoulder blade body-shaping compression zone disposed at the shoulder blade area of the shirt and in a high power compression zone (230) (paragraph [0054], “a high-power, high-density, heavy-weight zone (e.g., high-power zone 230)”) which would provide a compression force to shape the shoulder blade); and a plurality of ventilation zones comprising a chest ventilation zone (see annotated Fig.) disposed at an area of the shirt that corresponds to a chest of the wearer (annotated fig. shows the chest ventilation zone (ventilation zones generally represented by reference character 240 (paragraph 0054], “a high-ventilation zone (e.g., ventilation zone 240)”) disposed in the chest area of the shirt), a lower back ventilation zone (see annotated Fig.) disposed at an area of the shirt that corresponds to a lower back of the wearer (annotated fig. shows the lower back ventilation zone (ventilation zones generally represented by reference character 240 (paragraph 0054], “a high-ventilation zone (e.g., ventilation zone 240)”) disposed in the lower back area of the shirt), and an underarm ventilation zone (see annotated Fig.) disposed at an area of the shirt that corresponds to an underarm of the wearer (annotated fig. shows the underarm ventilation zone (ventilation zones generally represented by reference character 240 (paragraph 0054], “a high-ventilation zone (e.g., ventilation zone 240)”) disposed in the underarm area of the shirt).
Shen et al. does not teach wherein the abdominal body-shaping compression zone extends continuously across a front of a torso of the shirt. 
Attention is drawn to Kennedy, which teaches an analogous article of apparel. Kennedy teaches a shirt comprising a plurality of body-shaping compression zones comprising: a breast body-shaping compression zone (4) disposed at an area of the shirt that corresponds to a breast of the wearer and configured to apply a compressive force to shape the breast (Fig. 1 shows the breast shaping region (4) corresponding to a breast of a wearer; paragraph [0026], “support system 4 replaces underwire and helps shape, lift and support each breast”); an abdominal body-shaping compression zone (6) disposed at an area of the shirt that corresponds to abdominals of the wearer and configured to apply a compressive force to shape the abdominals, wherein the abdominal body-shaping compression zone extends continuously across a front of a torso of the shirt and around the torso of the shirt from the front of the torso to a back of the torso (Fig. 1 shows the abdominal body-shaping compression zone corresponding to the abdominals of a wearer and extending continuously across the front of the torso of the shirt to the back of the torso of the shirt; paragraph [0027], “the anti-slip seamless unitary garment both in the front 6 and in the back 6 is made of a stretchable ribbing knit of maximum control to achieve constriction of the tummy and the waist line and to make the wearer look flat in the tummy and slim at the waist line”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Kennedy such that the abdominal body-shaping compression zone extends continuously across a front of a torso of the shirt to make the wearer look flat across the stomach area (paragraph [0027],” “the anti-slip seamless unitary garment both in the front 6 and in the back 6 is made of a stretchable ribbing knit of maximum control to achieve constriction of the tummy and the waist line and to make the wearer look flat in the tummy”). Examiner further notes that Shen et al. teaches that “the sizes, shapes, numbers, and types of performance zones 200 may be varied to suit the desires of a designer, and are not limited to those depicted” (paragraph [0054]), therefore the abdominal body-shaping compression zone of Shen et al. could have been reasonably modified as set forth above.
Regarding Claim 22, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. 
Shen et al. does not teach wherein the breast body-shaping compression zone comprises ruching.
Attention is drawn to Kennedy, which teaches an analogous article of apparel. Kennedy teaches a shirt comprising a plurality of body-shaping compression zones comprising: a breast body-shaping compression zone (4) disposed at an area of the shirt that corresponds to a breast of the wearer and configured to apply a compressive force to shape the breast (Fig. 1 shows the breast shaping region (4) corresponding to a breast of a wearer; paragraph [0026], “support system 4 replaces underwire and helps shape, lift and support each breast”); an abdominal body-shaping compression zone (6) disposed at an area of the shirt that corresponds to abdominals of the wearer and configured to apply a compressive force to shape the abdominals, wherein the abdominal body-shaping compression zone extends continuously across a front of a torso of the shirt and around the torso of the shirt from the front of the torso to a back of the torso (Fig. 1 shows the abdominal body-shaping compression zone corresponding to the abdominals of a wearer and extending continuously across the front of the torso of the shirt to the back of the torso of the shirt; paragraph [0027], “the anti-slip seamless unitary garment both in the front 6 and in the back 6 is made of a stretchable ribbing knit of maximum control to achieve constriction of the tummy and the waist line and to make the wearer look flat in the tummy and slim at the waist line”). Kennedy further teaches wherein the breast body-shaping compression zone (4) comprises ruching (10) (Fig. 1 shows the ruching (10) in the center of the breast body-shaping compression zone (4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Kennedy such that the breast body shaping zone includes ruching to separate the breasts and eliminate the appearance of one breast instead of two (paragraph [0025], “the central ruching 10 separates the two bra-cups and eliminates the appearance of one breast instead of two”), especially as Shen et al. teaches the garment construction may be modified as the designer sees fit (paragraph [0055], “the designer may define the desired garment construction including stitch types, knit construction and/or performance zones”).
Regarding Claim 23, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. Shen et al. further teaches wherein compressive forces applied by each of the motion supporting compression zones are different from compressive forces applied by each of the body-shaping compression zones (annotated fig. 13 shows all of the motion compression zones in the low power zone, while the body shaping compression zones are in the medium and high power zones, therein the compressive forces applied by motion compression zones are different than the higher compressive forces of the body-shaping compression zones).
Regarding Claim 24, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. Shen et al. further teaches wherein the breast body-shaping compression zone (see annotated Fig.) extends circumferentially around the shirt (annotated fig. 13 shows the breast shaping zone having a width extending along the circumference of the shirt).

    PNG
    media_image1.png
    664
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    797
    media_image2.png
    Greyscale

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2014/0366585 A1) in view of Roscoe (US 2016/0235126 A1).
Regarding Claim 25, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. 
Shen et al. does not teach wherein at least one of the motion-supporting compression zones comprises a dual-layer textile.
Attention is drawn to Roscoe, which teaches an analogous article of apparel. Roscoe teaches a shirt comprising: a plurality of motion-supporting compression zones comprising: an upper back motion-supporting compression zone (112) disposed at an area of the shirt that corresponds to an upper back of the wearer and configured to apply a compressive force to support a motion of the upper back (Fig. 1 shows the upper back supporting compression zone (112) disposed at an upper back of the wearer; paragraph [0029], “the first portion 112 may comprise a material that has a high lateral stretch characteristic,” wherein a lateral stretch characteristic will apply a compressive force and support motion of the upper back) and an arm motion-supporting compression zone (136) disposed at an area of the shirt that corresponds to an arm of the wearer (Fig. 1 shows the arm-motion supporting compression zone disposed at an area of the shirt corresponding to an arm of the wearer). Roscoe further teaches wherein at least one of the motion-supporting compression zones comprises a dual-layer textile (Fig. 6 shows wherein the arm motion supporting compression zone (136) comprises a dual layer textile; paragraph [0045], “The view 600 illustrates the double-layer construction of the reinforcement portion 136 of the sleeves 126 and 128. More particularly, the view 600 illustrates a first layer 610 and a second layer 612”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Roscoe such that at least one of the motion-supporting compression zones comprises a dual layer textile so as to provide additional protection and reinforcement for the wearer in the case of a collision with another object (paragraph [0045], “The use of multiple layers in the forearm and elbow area of the sleeves 126 and 128 provides padding and reinforcement in the event the wearer of the article 300 strikes his/her lower arm area against the ground.”).
Regarding Claim 26, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. 
Shen et al. does not teach wherein the dual-layer textile comprises a tubular construction.
Attention is drawn to Roscoe, which teaches an analogous article of apparel. Roscoe teaches a shirt comprising: a plurality of motion-supporting compression zones comprising: an upper back motion-supporting compression zone (112) disposed at an area of the shirt that corresponds to an upper back of the wearer and configured to apply a compressive force to support a motion of the upper back (Fig. 1 shows the upper back supporting compression zone (112) disposed at an upper back of the wearer; paragraph [0029], “the first portion 112 may comprise a material that has a high lateral stretch characteristic,” wherein a lateral stretch characteristic will apply a compressive force and support motion of the upper back) and an arm motion-supporting compression zone (136) disposed at an area of the shirt that corresponds to an arm of the wearer (Fig. 1 shows the arm-motion supporting compression zone disposed at an area of the shirt corresponding to an arm of the wearer), and wherein at least one of the motion-supporting compression zones comprises a dual-layer textile (Fig. 6 shows wherein the arm motion supporting compression zone (136) comprises a dual layer textile; paragraph [0045], “The view 600 illustrates the double-layer construction of the reinforcement portion 136 of the sleeves 126 and 128. More particularly, the view 600 illustrates a first layer 610 and a second layer 612”). Roscoe further teaches wherein the dual-layer textile comprises a tubular construction (Figs. 2 and 3 show the dual layer textile of the arm motion-supporting zone (136) being affixed at the edges of the zone (136), therefore it would obviously have a tubular construction that forms a tunnel between the first and second layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Roscoe such that the dual layer textile comprises a tubular construction so as the increase the protection of the wearer by increasing reinforcement of the arm while allowing the layers to be movable with respect to one another (paragraph [0045], “the layers 610 and 620 may be unaffixed to each other in one aspect… The use of multiple layers in the forearm and elbow area of the sleeves 126 and 128 provides padding and reinforcement in the event the wearer of the article 300 strikes his/her lower arm area against the ground.”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 21-26 have been considered but are moot because the new ground of rejection is necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claim 1, Applicant submits that Lutz does not show the motion-supporting compression zone extending over a greater portion of a back of the sports garment then a front of the sports garment by extending up the back of the sports garment to a collar of the sports garment. However, such argument is moot in view of the new ground of rejection as set forth above in view of Yang.
Regarding the 35 U.S.C. 102 of Claim 9, Applicant submits that Moran fails to disclose or suggest the first and second knitted textiles having the same knitting and different modified knitting characteristics, and at most discloses using different stitch types across its garment rather than one knitting common to different knitted textiles, where each knitted textile comprises a modification relative to the same knitting. Examiner disagrees, and submits Moran discloses that the garment is made “without seams from a single piece of synthetic fabric,” the first, second, and third knitted textiles all comprise the same knitting (paragraph [0065]) and that the garment can be made from a knit textile (paragraph [0020]). As Moran discloses that the garment can be knit, is made of a seamless textile, and lists several knit stitches that the seamless fabric is made of (2x1 rib, jersey, diamond compression knit, see paragraphs [0063] and [0064]), it is sufficiently clear that the first, second, and third knitted textiles of Moran all comprise the same knitting. While “knitting” is typically used as a verb, in this case Examiner is interpreting “the knitting” as referring to a seamless knit fabric that the first, second, and third knitted textiles are a part of. Given this, Moran meets this limitation. Further, Moran teaches the first and second knitted textiles having different types of knitting stitches (as explained in the rejection above), therefore Moran also meets the limitation of the first and second knitted textiles having different modified knitting characteristics. Additionally, and as pointed out previously, it is noted that while Moran uses the term “weaves,” this is used as a broad term, and is referring to six different knit stitch types. For example, “fine jersey” and “2x1 rib” are knitting stitches that cannot be woven. Further, paragraph [0063] refers to the diamond compression as “diamond compression knit.” The non-directional mesh is not explicitly referred to as a knit, however meshes as used in textiles are largely knitted, and most woven meshes are made of metal or other high performance fibers for industrial applications, which are not suitable for use in a tank top. Additionally, paragraph [0065] recites “tank top garment 300 is constructed without seams from a single piece of fabric,” and if at least the fine jersey, 2x1 rib, and diamond compression knit are definitively knits, the other three “weaves” must be knits as well. There is no machine that can create a seamless textile made both of woven and knitted “stitches,” as the processes of creating knitted and woven fabrics are two dissimilar to be combined into a single machine. For at least these reasons, Moran anticipates all of the limitations of Claim 9.
Regarding the 35 U.S.C. 102 rejection of Claim 21, Applicant submits that Shen is silent regarding body-shaping compression zones. Examiner disagrees and submits that the garment of Shen does shape the body due to its compressive force. As Shen’s garment is compressive and close fitting, any compression would necessarily provide some shaping to the wearer’s body. There has been no additional structure of the body shaping compressions zones recited in Claim 21 besides these zones having a compressive force, which is taught by Shen. The body shaping is recited functionally, and a recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended function, then it meets the claim. 
Further regarding the 35 U.S.C. 102 rejection of Claim 21, Applicant submits Shen does not teach or suggest the abdominal shaping compression zone continuously extending across a front of a torso and to a back of the torso. Examiner agrees; however, such argument is moot in view of the new ground of rejection as set forth above in view of Shen and Kennedy. As cited above, Shen discloses that the shape or size of any of the compression zones, including the abdominal body-shaping compression zone can be changed to suit the designers needs and/or desires, therefore this modification is reasonable and would not render the reference inoperable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                             

                                                                                                                                                                                               /KATHERINE M MORAN/Primary Examiner, Art Unit 3732